In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-208 CR

____________________


CHARLES MATTHEW FARMER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law
Orange  County, Texas

Trial Cause No. 74241




MEMORANDUM OPINION
	Charles Matthew Farmer pleaded guilty to Class A misdemeanor driving while
intoxicated, second offense.  See Tex. Pen. Code Ann. §§ 49.04(a); 49.09(a) (Vernon
Supp. 2002).  The judge sentenced Farmer to 310 days of confinement in the Orange
County Jail.  Farmer filed notice of appeal. 
 Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On January 10, 2002, we
granted an extension of time in which Farmer could file a pro se brief. We received no
response from the appellant.  Because the appeal involves the application of well-settled
principles of law, we deliver this memorandum opinion.  See Tex. R. App. P. 47.1.
	Farmer received written admonishments regarding the consequences of his plea. 
See Tex. Code Crim. Proc. Ann. § 26.13 (Vernon 1989 & Supp. 2002).  He signed a
judicial confession, and does not contest the voluntariness of his plea.  
	Our review of the clerk's record and the reporter's record revealed no arguable
error requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).  Accordingly, we affirm the judgment of the trial court. 
	AFFIRMED.
								PER CURIAM
Submitted on April 26, 2002
Opinion Delivered May 1, 2002 
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.